Title: To Thomas Jefferson from Thomas Blackburn, 4 May 1780
From: Blackburn, Thomas
To: Jefferson, Thomas


Prince William County, 4 May 1780. Acknowledges a (now missing) letter from TJ by Henry Lee notifying Blackburn of his appointment to the executive council. Feels a due sense of the honor intended for him by the Assembly but must decline because of “a Deafness with which I have been long afflicted, and which I fear is too considerable to allow a proper Attention to the Duties of the Office.”
